DETAILED ACTION
Status of Claims 
Applicant’s Amendment filed on 11/17/2020 has been considered.
Claims 1-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 11/17/2020, has been entered. Claims 1, 8, and 15 have been amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements received 01/11/2021 and 01/29/2021 have been reviewed and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2008/0004888 A1), as previously cited and hereinafter Davis, in view of Sanchez et al. (US 2014/0074605 A1), as previously cited and hereinafter Sanchez, in further view of Kamal et al. (US 2016/0005038 A1), newly cited and hereinafter Kamal.

Regarding claim 1, Davis discloses a method (i.e. [0006]) implemented using a mobile device, comprising one or more processors and a memory device (Davis, see at least: [0049] and [0077] - “The method(s) illustrated in FIG. 3 may be implemented using computer-executable instructions executed by one or more general, multi-purpose, or single-purpose processors” and “computer-readable media 404 may be, or may include, a semiconductor memory (such as a read only memory (“ROM”), any type of programmable ROM (“PROM”), a random access memory (“RAM”), or a flash memory”) the method comprising:
	-receiving, by the mobile device, a wireless beacon message from within a location located near the mobile device including identification data for the location, wherein the location is associated with a merchant (Davis, see at least: [0038] and [0060] - “Virtual retail experiences 201 represent the manners in which E-commerce is conducted between Consumers and Merchant Entities operating physical Retail Locations and hosting aspects of Virtual Retail Systems 150. One possible implementation of virtual retail experiences 201 are user interface(s) 202 (which may be stored by Mobile Communication Device 103, WLAN 102, or WAN 104) presented by Mobile Communication Device 103 [i.e. receiving, by the mobile device, a wireless beacon message from within a location located near the mobile device]” and “Retail Location identification 304 is performed. Retail location identification 304 represents acts associated with identifying particular Retail Locations 105 offering virtual retail experiences 201 [i.e. including 
-automatically presenting, in response to the wireless beacon message, by the mobile device, a graphical object notification, for the location displayed concurrently with at least a portion of on a system user interface for the mobile device (Davis, see at least: [0063], [0068] and [0070] – “In a fully automated implementation, Consumer 101 does not have real-time participation in retail location identification 304—based on consumer profiling 301, one or more virtual retail experiences 201 are automatically selected and presented [i.e. automatically presenting, by the mobile device, a graphical object notification] to Consumer 101” and “Once wireless communication session 142 or 144 has been established [i.e. in response to the wireless beacon message], it is arranged for Mobile Communication Device 103 to receive commodity information 214 via wireless communication session 142 or 144. For example, commodity transfer manager 208 within Mobile Communication Device 103, WLAN 102, and/or WAN 104 may arrange for Mobile Communication Device 103 to receive commodity information 214” and “Bob selected a virtual retail experience [i.e. graphical object notification for the location displayed concurrently with at least a portion of on a system user interface for the mobile device] associated with the product sales area of the electronics store. Bob received information about digital content files available for download on behalf of the electronics store via a customized user interface presented by his mobile phone”);
[0070] - “Bob selected a virtual retail experience [i.e. in response to a selection of the merchant displayed concurrently with at least the portion of the system user interface for the mobile device] associated with the product sales area of the electronics store. Bob received information about digital content files available for download on behalf of the electronics store via a customized user interface presented by his mobile phone [i.e. ceasing to display the portion of the system user interface and displaying an application corresponding to the location]”) wherein displaying the application corresponding to the location includes concurrently displaying: 
-graphical user interface content provided by the merchant (Davis, see at least: [0070] - “Bob selected a virtual retail experience associated with the product sales area of the electronics store. Bob received information about digital content files available for download on behalf of the electronics store via a customized user interface [i.e. graphical user interface content provided by the merchant] presented by his mobile phone”).
Sanchez, however, teaches an indication that a consumer is at or near a merchant location (i.e. abstract), including the known technique of a graphical object notification incorporating a representative image and being provided by a merchant (Sanchez, see at least: [0135] - “as a consumer pulls up to a gas pump at the merchant location an alert or notification may be triggered on the consumer mobile device 120 or other client device when the device 120 is within a predefined range of the merchant, such as on the merchant's property.  The alert can be This known technique is applicable to the method of Davis as they both share characteristics and capabilities, namely, they are directed to an indication that a consumer is at or near a merchant location.
		It would have been recognized that applying the known technique of a graphical object notification incorporating a representative image and being provided by a merchant, as taught by Sanchez, to the teachings Davis, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding a graphical object notification incorporating a representative image and being provided by a merchant, as taught by Sanchez, into the method of Davis would have been recognized by those of ordinary skill in the art as resulting in an method that would facilitate purchases at a gas station via mobile commerce (see Sanchez, [0050]).

Davis in view of Sanchez does not explicitly teach displaying the application corresponding to the location including concurrently displaying an icon for invoking a biometric authentication user interface; while displaying the application corresponding to the location and after detecting selection of one or more options in the application corresponding to the location, receiving an input corresponding to selection of the icon for invoking the biometric authentication user interface; in response to receiving the input corresponding to selection of the 
Kamal, however, teaches displaying the application corresponding to the location including concurrently displaying an icon for invoking a biometric authentication user interface (Kamal, see at least: [0033] and Fig 3A - “the mobile telephone or smartphone user has been shopping using his or her smartphone 302 and a mobile web browser on the “Rakuten” website [i.e. displaying the application corresponding to the location], and the “checkout” webpage 304 is shown on the mobile device display screen. When the consumer or mobile device user taps on the “MasterPass” button 306 [i.e. including concurrently displaying an icon for invoking a biometric authentication user interface], the MasterPass wallet sign-in interface screen 308 appears… ,the MasterPass application causes a “sign-in now” interface screen 312 to appear that includes a password field 314 and a fingerprint landing area 316 [i.e. for invoking a biometric authentication user interface], either of which can be utilized by the user to login”); 
while displaying the application corresponding to the location and after detecting selection of one or more options in the application corresponding to the location, receiving an input corresponding to selection of the icon for invoking the biometric authentication user interface (Kamal, see at least: [0033] and Fig 3A – “the mobile telephone or smartphone 302 and a mobile web browser on the “Rakuten” website [i.e. while displaying the application corresponding to the location], and the “checkout” webpage [i.e. and after detecting selection of one or more options in the application corresponding to the location] 304 is shown on the mobile device display screen. When the consumer or mobile device user taps on the “MasterPass” button 306 [i.e. receiving an input corresponding to selection of the icon], the MasterPass wallet sign-in interface screen 308 appears… ,the MasterPass application causes a “sign-in now” interface screen 312 to appear that includes a password field 314 and a fingerprint landing area 316 [i.e. for invoking the biometric authentication user interface], either of which can be utilized by the user to login”); 
in response to receiving the input corresponding to selection of the icon for invoking the biometric authentication user interface, displaying a biometric authentication user interface in place of at least a portion of the application corresponding to the location (Kamal, see at least: [0033] and Fig 3A – “the mobile telephone or smartphone user has been shopping using his or her smartphone 302 and a mobile web browser on the “Rakuten” website, and the “checkout” webpage 304 is shown on the mobile device display screen. When the consumer or mobile device user taps on the “MasterPass” button 306 [i.e. in response to receiving the input corresponding to selection of the icon for invoking the biometric authentication user interface], the MasterPass wallet sign-in interface screen 308 appears…the MasterPass application causes a “sign-in now” interface screen 312 to appear [i.e. displaying a biometric authentication user interface in place of at least a portion of the application corresponding to the location] that includes a password field 314 and a fingerprint landing area 316, either of which can be utilized by the user to login”); 
 [0033] and Fig 3A – “the MasterPass application causes a “sign-in now” interface screen 312 to appear that includes a password field 314 and a fingerprint landing area 316 [i.e. while displaying the biometric authentication user interface], either of which can be utilized by the user to login. Once the user provides his or her fingerprint (typically by tapping an index finger on the fingerprint landing field [i.e. detecting, via one or more biometric sensors of the mobile device, biometric data]), then an confirmation interface screen 318 appears”); and 
in accordance with a determination that the biometric data satisfies biometric authentication criteria, authorizing a transaction between the mobile device and the merchant based on one or more options selected in the application corresponding to the location (Kamal, see at least: [0033] and Fig 3A – “the mobile telephone or smartphone user has been shopping using his or her smartphone 302 and a mobile web browser on the “Rakuten” website, and the “checkout” webpage 304 [i.e. based on one or more options selected in the application corresponding to the location] is shown on the mobile device display screen…the MasterPass application causes a “sign-in now” interface screen 312 to appear that includes a password field 314 and a fingerprint landing area 316, either of which can be utilized by the user to login. Once the user provides his or her fingerprint (typically by tapping an index finger on the fingerprint landing field), then an confirmation interface screen 318 appears [i.e. in accordance with a determination that the biometric data satisfies biometric authentication criteria, authorizing a transaction between the mobile device and the merchant], which may permit the user to select a particular payment .
It would have been obvious to one of ordinary skill in the art to include in the method as taught by Davis in view of Sanchez, displaying the application corresponding to the location including concurrently displaying an icon for invoking a biometric authentication user interface; while displaying the application corresponding to the location and after detecting selection of one or more options in the application corresponding to the location, receiving an input corresponding to selection of the icon for invoking the biometric authentication user interface; in response to receiving the input corresponding to selection of the icon for invoking the biometric authentication user interface, displaying a biometric authentication user interface in place of at least a portion of the application corresponding to the location; while displaying the biometric authentication user interface, detecting, via one or more biometric sensors of the mobile device, biometric data; and in accordance with a determination that the biometric data satisfies biometric authentication criteria, authorizing a transaction between the mobile device and the merchant based on one or more options selected in the application corresponding to the location, as taught by Kamal, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Davis in view of Sanchez, to include the teachings of Kamal, in order to utilize secure push authentication technology to deliver an optimal user experience and to deliver layered authentication factors (see Kamal, [0017]).

Regarding claim 2, the combination of Davis/Sanchez/Kamal teaches the method of claim 1. Davis further teaches:
-wherein a payment server stores merchant metadata in a merchant metadata database (Davis, see at least: [0037] and [0045] - virtual retail system includes an information repository (i.e. merchant metadata database) that includes information regarding commodity information “Virtual Retail System 150 includes one or more virtual retail experiences 201; network interface(s) 206; a location manager 262; a commodity transfer manager 208; and an information repository 210, which further includes information regarding commodity information 214, Advertisements 216, consumer profile(s) 218, and communication session information 220” where commodity information includes metadata “Commodity information 214 represents information about Commodities available for transfer to Consumers on behalf of merchant entities. Examples of Commodities include Commodities transferable at Retail Locations, and digital Commodities. Examples of digital Commodities include but are not limited to: digital media items (for example, audio files, image files, video files, text files, multimedia files, data files, playlists, metadata, and streaming media)”), and further comprising: 
-receiving, by the mobile device from the merchant server, the graphical user interface content for the location (Davis, see at least: [0069] and  [0038] - commodity information is presented (i.e. received) to a consumer via virtual retail experience (i.e. graphical user interface content) associated with a selected proximate retail location (i.e. merchant store location) “Commodity information 214 is generally presented to Consumer 101 via a particular virtual retail experience 201/user interface 202 associated with a selected proximate Retail Location 105. User interfaces 202 associated with particular virtual retail experiences 201 are represented and/or stored within information repositories 210 at Mobile Communication Device 103 and/or 
Sanchez further teaches an indication that a consumer is at or near a merchant location (i.e. abstract), including the known technique of a registration process for the merchant with the payment server (Sanchez, see at least: [0105] - “a network link is provided for access by a merchant (e.g., via a merchant system 112 or device) to a hosted website 134 or payment application program. For example, a merchant system 112 may be provided access to a mobile commerce application program 102 at the server transaction processing system 106 [i.e. a registration process for the merchant with the payment server], which may include a bill payment module 224”),
The known technique of requesting, from the payment server, merchant metadata for the location corresponding to the identification data (Sanchez, see at least: [0107] and  [0114] - “after the merchant inputs the business logo and parameters for a payment program [i.e. merchant metadata], the bill payment module 224 or hosted website 134 can execute a set of computer-executable instructions to implement the merchant's payment program, such as offering the program as a consumer downloadable mobile commerce application program 116 or app in a mobile application store or website” and 232 of the mobile commerce application program 116 transmits location information (e.g., via the location service 144, QR code, bar code, or near field communication) and consumer identification information of the consumer to the merchant system 112 via the network 126. In block 1220, the merchant system 112 can check the consumer mobile device 120, and relatedly the consumer, into the merchant location via, for example, the mobile commerce application program 108. In block 1225, a request is transmitted to determine the desired product and/or services (e.g., purchase options) from the merchant system 112 to the consumer mobile device 120 via the network 126 [i.e. requesting, from the payment server, merchant metadata for the location corresponding to the identification data]”); and 
the known technique of requesting, by the mobile device from a merchant server, the graphical user interface content for the location based on a merchant server address (Sanchez, see at least: [0114] - “the buy car wash module 232 of the mobile commerce application program 116 transmits location information (e.g., via the location service 144, QR code, bar code, or near field communication) and consumer identification information of the consumer to the merchant system 112 via the network 126 [i.e. requesting, by the mobile device from a merchant server, the graphical user interface content for the location]. In block 1220, the merchant system 112 can check the consumer mobile device 120, and relatedly the consumer, into the merchant location via, for example, the mobile commerce application program 108. In block 1225, a request is transmitted to determine the desired product and/or services (e.g., purchase options) from the merchant system 112 to the consumer mobile device 120 via the network 126 [i.e. the graphical user interface content for the location based on a merchant server address]”). It would Davis with Sanchez for the reasons identified above with respect to claim 1.

Regarding claim 3, the combination of Davis/Sanchez/Kamal teaches the method of claim 1. Davis further teaches:
-based on the wireless beacon message, determining, by the mobile device, that the mobile device is near a location associated with the merchant (Davis, see at least: [0053] - “Wireless signaling 303 is any wireless signal transmitted using any suitable protocol by or on behalf of a wireless network for the purpose of indicating the presence of the wireless network and/or the availability of certain wireless services within regions served by the wireless network. In one example, wireless signaling 303 is a general-purpose beacon or other message transmitted by WLAN wireless access point(s) 122 or WAN access point(s) 124 to indicate the presence of WLAN 102 or WAN 104 [i.e. based on the wireless beacon message]…For example, when Bob is in the electronics store, the feature of Bob's mobile phone [i.e. i.e. mobile device] that implements Virtual Retail System 150 may be configured (via consumer profiling 301, for example) to first identify proximate Retail Locations within WLAN service area 112, and secondarily to identify proximate Retail Locations within WAN service area 114 [i.e. determining, by the mobile device, that the mobile device is near a location associated with the merchant]”).

Regarding claim 4, the combination of Davis/Sanchez/Kamal teaches the method of claim 3. Davis further teaches:
- wherein the wireless beacon message includes a wireless access point identifier (Davis, see at least: [0053] and [0030] - “wireless signaling 303 is a general-purpose beacon or other message transmitted by WLAN wireless access point(s) 122 or WAN access point(s) 124 to indicate the presence of WLAN 102 or WAN 104 [i.e. wireless beacon message includes a wireless access point]” and “A WLAN node is a processing location within WLAN 102 that has a unique address or identifier, such as a media access control (“MAC”) address or an Internet Protocol (“IP”) address. Nodes may be fixed or mobile. Examples of fixed nodes include WLAN access point(s) [i.e. a wireless access point identifier]”), and further comprising:
-establishing, by the mobile device, a wireless network connection to an access point at the location based on the access point identifier received in the wireless beacon message (Davis, see at least: [0034] and [0030] - “WLAN access points 122 are used for establishing wireless communication session 142 between Mobile Communication Device 103 and one or more nodes of WLAN 102, and WAN access points 124 are used for establishing wireless communication session 144 between Mobile Communication Device 103 and one or more nodes of WAN 104 [i.e. establishing, by the mobile device, a wireless network connection to an access point at the location]” and “A WLAN node is a processing location within WLAN 102 that has a unique address or identifier, such as a media access control (“MAC”) address or an Internet Protocol (“IP”) address. Nodes may be fixed or mobile. Examples of fixed nodes include WLAN access point(s) [i.e. based on the access point identifier received in the wireless beacon message]”).

Regarding claim 5, the combination of Davis/Sanchez/Kamal teaches the method of claim 1. Davis further teaches:
wherein the graphical user interface content for the location includes a graphical user interface template identifier, and further comprising: (Davis, see at least: [0069] - “User interfaces 202 associated with particular virtual retail experiences 201 are represented and/or stored within information repositories 210 [i.e. includes a graphical user interface template identifier] at Mobile Communication Device 103 and/or network nodes hosting aspects of Virtual Retail System 150. In the case where network node hosting aspects of Virtual Retail System 150 deliver virtual retail experience 201/user interface(s) 202 to Mobile Communication Device 103, a mechanism such as HTML-style web pages, XML-based presentation models, or any other suitable mechanism or technique that allows a user to browse the contents of a particular service may be used [i.e. the graphical user interface content for the location includes a graphical user interface template identifier]”)
-obtaining, by the mobile device, a graphical user interface template corresponding to the graphical user interface template identifier (Davis, see at least: [0069] - “User interfaces 202 associated with particular virtual retail experiences 201 are represented and/or stored within information repositories 210 [i.e. corresponding to the graphical user interface template identifier] at Mobile Communication Device 103 and/or network nodes hosting aspects of Virtual Retail System 150. In the case where network node hosting aspects of Virtual Retail System 150 deliver virtual retail experience 201/user interface(s) 202 to Mobile Communication Device 103, a mechanism such as HTML-style web pages, XML-based presentation models, or any other suitable mechanism or technique that allows a user to browse the contents of a particular service may be used [i.e. obtaining, by the mobile device, a graphical user interface template corresponding to the graphical user interface template identifier]”);
presenting, by the application on the mobile device, the graphical user interface content for the location according to the graphical user interface template (Davis, see at least: [0069] - “User interfaces 202 associated with particular virtual retail experiences 201 are represented and/or stored within information repositories 210 [i.e. graphical user interface content for the location] at Mobile Communication Device 103 and/or network nodes hosting aspects of Virtual Retail System 150. In the case where network node hosting aspects of Virtual Retail System 150 deliver virtual retail experience 201/user interface(s) 202 to Mobile Communication Device 103, a mechanism such as HTML-style web pages, XML-based presentation models, or any other suitable mechanism or technique that allows a user to browse the contents of a particular service may be used [i.e. presenting, by the application on the mobile device, the graphical user interface content for the location according to the graphical user interface template]” Examiner notes in order for the user to browse the content (i.e. graphical user interface content), the content must be presented to the user).

Regarding claim 6, the combination of Davis/Sanchez/Kamal teaches the method of claim 1. Davis further teaches:
-presenting, by the application on the mobile device, a first graphical user interface content corresponding to a first location when the mobile device detects that the mobile device is near the first location; (Davis, see at least: [0069] and  [0038] - “Commodity information 214 is generally presented to Consumer 101 via a particular virtual retail experience 201/user interface 202 associated with a selected proximate Retail Location 105 [i.e. presenting, by the application on the mobile device, a first graphical user interface content corresponding to a first location when the mobile device detects that the mobile device is near the first location]. User interfaces 
-presenting, by the application on the mobile device, a second graphical user interface content corresponding to a second location when the mobile device detects that the mobile device is near the second location (Davis, see at least: [0069] and [0063] - “Commodity information 214 is generally presented to Consumer 101 via a particular virtual retail experience 201/user interface 202 associated with a selected proximate Retail Location 105 [i.e. presenting, by the application on the mobile device, a second graphical user interface content corresponding to a second location when the mobile device detects that the mobile device is near the second location]. User interfaces 202 associated with particular virtual retail experiences 201 are represented and/or stored within information repositories 210 at Mobile Communication Device 103 and/or network nodes hosting aspects of Virtual Retail System 150” and “As the Consumer moves, virtual retail experience options may change [i.e. when the mobile device detects that the mobile device is near the second location]”).

Regarding claim 7, the combination of Davis/Sanchez/Kamal teaches the method of claim 1. Davis further teaches:
-presenting, by the application on the mobile device, a first graphical user interface content corresponding to a first location according to a first graphical user interface template when the mobile device detects that the mobile device is near the first location (Davis, see at 
-presenting, by the application on the mobile device, a second graphical user interface content corresponding to a second location according to a second graphical user interface template when the mobile device detects that the mobile device is near the second location (Davis, see at least: [0069] and [0063] - “User interfaces 202 associated with particular virtual retail experiences 201 are represented and/or stored within information repositories 210 at Mobile Communication Device 103 and/or network nodes hosting aspects of Virtual Retail System 150. In the case where network node hosting aspects of Virtual Retail System 150 deliver virtual retail experience 201/user interface(s) 202 to Mobile Communication Device 103, a mechanism such as HTML-style web pages, XML-based presentation models [i.e. a second 

Claims 8-14 recite limitations directed towards a non-transitory computer-readable medium including one or more sequences or instructions that, are executed by one or more processors (Davis, see at least: [0075] - “operating environment 400 includes processor 402, computer-readable media 404, and computer-executable instructions 406. One or more internal buses 420, which are widely available elements, may be used to carry data, addresses, control signals and other information within, to, or from operating environment 400 or elements thereof”). The rest of the limitations recited in claims 8-14 are parallel in nature to those addressed above for claims 1-7, respectively, and are therefore rejected for those same reasons set forth above in claims 1-7.

Claims 15-20 recite limitations directed towards a mobile device (i.e. abstract) comprising:
- one or more processors (Davis, see at least: [0076] - “Processor 402, which may be a real or a virtual processor, controls functions of operating environment 400 by executing 
-a non-transitory computer-readable medium including one or more sequences of instructions that, is executed by the one or more processors (Davis, see at least: [0075] - “operating environment 400 includes processor 402, computer-readable media 404, and computer-executable instructions 406. One or more internal buses 420, which are widely available elements, may be used to carry data, addresses, control signals and other information within, to, or from operating environment 400 or elements thereof”)
The rest of the limitations recited in claims 15-20 are parallel in nature to those addressed above for claims 1-6, respectively, and are therefore rejected for those same reasons set forth above in claims 1-6.

Response to Arguments
Rejections under 35 U.S.C. §103
Applicant’s arguments have been considered but are moot because the arguments do not apply to the current combination of references being used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Gurnani et al. (US 2016/0019547 A1) teaches an icon instructing a user to utilize a fingerprint scanner on a mobile device.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE E WEINER/            Examiner, Art Unit 3684                                                                                                                                                                                            
/JASON B DUNHAM/            Supervisory Patent Examiner, Art Unit 3684